   Case 2:20-cv-03662-RSWL-MRW Document 14 Filed 08/10/20 Page 1 of 2 Page ID #:64



 1
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9                             CENTRAL DISTRICT OF CALIFORNIA
10
11 LAMAR MYERS                                       )
                                   Plaintiff,        )     2:20-cv-03662-RSWL-MRWx
12
             v.                                      )
13                                                   )
14 NOWELL PLAZA, LLC,                                )     ORDER DISMISSING CASE
                                                     )
15                                                   )
                                   Defendant.
16                                                   )
                                                     )
17
18
19           On July 29, 2020, the Court ordered counsel to Show Cause [12] why this action should

20 not be dismissed for failure to file the proof of service of summons and complaint showing
21 timely service. On August 7, 2020, Plaintiff filed a proof of service showing service of the
22 summons and complaint on August 7, 2020. Service of the summons and complaint was due on
23 or before July 20, 2020, 90 days from the day the complaint was filed pursuant to Federal Rules
24 of Civil Procedure 4(m). No request has been filed for a continuation of the service deadline.
25 ///
26 ///
27
      //
28
  Case 2:20-cv-03662-RSWL-MRW Document 14 Filed 08/10/20 Page 2 of 2 Page ID #:65



 1          Accordingly, good cause appearing therefore, the Court hereby DISMISSES this action
 2 without prejudice for failure to prosecute and failure to comply with Federal Rule of Civil
 3 Procedure 4(m). The Clerk of the Court is directed to close the file.
 4           IT IS SO ORDERED.
 5
     Dated: 8/10/2020                                    s/ RONALD S.W. LEW
 6                                               HONORABLE RONALD S. W. LEW
 7                                               U.S. District Judge

 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
